Citation Nr: 0017404	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-05 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed degenerative 
arthritis of the hips.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1942 to October 
1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision by the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in October 1999.  

The Board notes that, in a February 1999 statement in support 
of his claim for service connection, the veteran indicated 
that he had sought an increased rating for the service-
connected hearing loss, currently evaluated as 10 percent 
disabling.  The Board refers this matter to the RO for 
development and adjudication.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran has current hip disability manifested by arthritis 
due to disease or injury which was incurred in or aggravated 
by service.  





CONCLUSION OF LAW

The claim of service connection for degenerative arthritis of 
the hips is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that he developed 
arthritis of the hips due to injuries suffered in service 
when he experienced severe jolting during numerous combat air 
missions.  He feels his hips were so badly injured that, over 
time, they had to be replaced.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2000); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (Court) 
which made clear that it would be error for the Board to 
proceed to the merits of a claim which is not well grounded.  
Epps v. Brown, 9 Vet. App. 341 (1996).  The United States 
Supreme Court declined to review that case.  Epps v. West, 
118 S. Ct. 2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a).  The 
Court, in Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996), outlined a three 
prong test which established whether a claim is well 
grounded.  The Court stated that in order for a claim to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  
The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran and his wife may be offering 
opinions as to the question of medical causation presented in 
this case, the record does not indicate that either has any 
professional medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) ("lay testimony . . . is not competent 
to establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
The Board notes initially that the veteran's service medical 
records are not available for review in this case.  The RO 
has indicated that the veteran's service medical records were 
possibly destroyed in a fire at the National Personnel 
Records Center.  Thus, VA has a heightened duty to advise the 
veteran of the evidence that may support his claim.  Smith v. 
Brown, 10 Vet.App. 44, 48 (1998), citing Layno v. Brown, 6 
Vet.App. 465, 469 (1994) and Dixon v. Derwinski, 3 
Vet.App. 261, 263 (1992).  The RO in this regard has asked 
the veteran to submit evidence to support his claim on 
several occasions.  

In this case, the veteran has indicated, in a January 1998 
letter to the RO, that his medical problems did not become 
apparent in 1944 when he was 22 years old.  He has submitted 
post-service medical evidence of record which includes 
private treatment records from 1994 through 1997.  These 
treatment records show that the veteran underwent bilateral 
hip replacements.  Degenerative joint disease of the right 
hip was noted in March 1995.  A diagnosis of degenerative 
joint disease of the left hip was rendered in July 1995.  

A lay statement has also been submitted by the veteran's wife 
in February 1999.  She indicated that the veteran had told 
her about his service experiences and that he had had pain 
ranging from mild to severe since the time of service until 
1995 when it became intolerable.  The veteran's wife opined 
that, when his "tail gunner circumstances" were 
reconstructed, it became "clear that it all started there."  

The veteran has also testified at a hearing before a Hearing 
Officer at the RO in October 1999.  He related at that time 
that he had served as a B-17 crewman in World War II and was 
convinced that his hip disability had resulted from the 
"jolting" which he experienced during his numerous combat 
missions.  The veteran testified that he legs were always 
stiff after riding for 6 or 8 hours on his knees and added 
that he first noticed pain in his groin right after he 
returned from combat.  Reportedly, the pain in his groin and 
back gradually worsened over time and did not become 
unbearable until the mid 1990's.  He noted that his hip 
replacements were done in 1996.  

On review of the record, the Board has considered the 
veteran's assertions that he suffered hips injuries in 
connection with his combat duties during his service in World 
War II.  However, the medical evidence only serves to show 
that he had developed degenerative joint disease and 
underwent hip replacements in the 1990's.  None of the 
submitted medical records contains an opinion as to the 
etiology of the claimed hip conditions.  Thus, no competent 
evidence has been submitted to support the lay assertions 
presented by the veteran and his wife that he developed hip 
disability manifested by arthritis due to disease or injury 
which was incurred in or aggravated by service.  Absent 
competent evidence to support the lay assertions, the 
veteran's claim of service connection for arthritis of the 
hips is not well grounded.  

Since the veteran's claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a).  Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2000) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995). A review 
of the correspondence in this case, to include the statement 
of the case shows that the RO fulfilled its obligation under 
38 U.S.C.A. § 5103(a) as the veteran was fully informed of 
the reason for the denial of his claim and was advised of 
what evidence was needed in order to support his claim.  



ORDER

Service connection for degenerative arthritis of the hips is 
denied, as a well-grounded claim has not been submitted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

